Exhibit 10.3

[Holder]

[Address]

[Address]

[Address]

May     , 2020

Dear Sirs:

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with that certain understanding by and between Tyme Technologies,
Inc., a Delaware corporation (the “Company”) and the undersigned (“Holder”).

Reference is hereby made to that certain Exchange Agreement, dated May     ,
2020 (the “Exchange Agreement”), by and among the Company and the Holder,
pursuant to which, among other things, the Holder exchanged certain warrants to
purchase Common Stock (as defined in the Exchange Agreement) previously issued
by the Company to the Holder into certain Exchange Shares (as defined in the
Exchange Agreement) (collectively, the “Restricted Securities”). Capitalized
terms not defined herein shall have the meaning as set forth in the Exchange
Agreement.

During the period commencing on the date of issuance of the Restricted
Securities (“Execution Date”) and ending on (i) [                    ]1 or
(ii) such date upon which any breach by the Company of any term of this Leak-Out
Agreement or the Exchange Agreement occurs, regardless of whether such breach is
subsequently cured (the “Standstill End Date”), the Holder and any Affiliate of
the Holder which (x) had or has knowledge of the transactions contemplated by
the Warrant or Exchange Agreement, (y) has or shares discretion relating to such
Holder’s investments or trading or information concerning such Holder’s
investments, including in respect of the Restricted Securities, or (z) is
controlled by Holder or is subject to such Holder’s review or input concerning
such Affiliate’s investments or trading (together, the “Holder’s Trading
Affiliates”) shall not offer, pledge, sell, contract to sell, option, lend or
dispose or otherwise transfer, directly or indirectly, (including, without
limitation, any sales, swaps or any derivative transactions that would be
equivalent to any sales) any of the Restricted Securities or enter into any new
short sales or short positions. During the period immediately following the
Standstill End Date through the earlier to occur of (i) [                    ] 2
or (ii) such date upon which any breach by the Company of any term of this
Leak-Out Agreement or the Exchange Agreement occurs, regardless of whether such
breach is subsequently cured (such period, the “Restricted Period”), the Holder
and Holder’s Trading Affiliates shall not offer, pledge, sell, contract to sell,
option, lend or dispose or otherwise transfer, directly or indirectly,
(including, without limitation, any sales, swaps or any derivative transactions
that would be equivalent to any sales) on any Trading Day during the Restricted
Period (any such date, a “Date of Determination”) Restricted Securities, in the
aggregate, in an amount representing more than 2.5% of the daily composite
trading volume of Common Stock as reported by Bloomberg, LP on such applicable
Date of Determination or enter into new short sales or short

 

1 

Insert 90 calendar days after the date hereof

2 

Insert 180 calendar days after the date hereof



--------------------------------------------------------------------------------

positions. For the avoidance of doubt, it is acknowledged that Holder may
currently maintain short positions in the Company’s common stock. None of the
foregoing restrictions shall prohibit such short positions already existing on
the date hereof, or the settlement thereof, provided that such settlements using
Restricted Securities comply with the volume limitations set forth above.
Notwithstanding anything herein to the contrary, nothing herein shall prohibit
the Holder (or any of its Trading Affiliates) from tendering any Restricted
Securities or other shares of Common Stock to any Person in a tender offer or
other Fundamental Transaction.

Notwithstanding anything herein to the contrary, on or after the date hereof,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Restricted Securities to any Person (an “Assignee”) in a transaction which
does not need to be reported on the Nasdaq consolidated tape without complying
with (or otherwise limited by) the restrictions set forth in this Leak-Out
Agreement; provided, however that as a condition to any such sale or transfer an
authorized signatory of the Company and such Assignee duly execute and deliver a
leak-out agreement in the form of this Leak-Out Agreement with respect to such
transferred Restricted Securities (an “Assignee Agreement”) and sales of the
Holder and its Affiliates and all Assignees shall be aggregated for all purposes
of this Leak-Out Agreement and all Assignee Agreements.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing.

This Leak-Out Agreement, together with the Exchange Agreement, constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior negotiations, letters and understandings
relating to the subject matter hereof and are fully binding on the parties
hereto.

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert

 

2



--------------------------------------------------------------------------------

in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this letter
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection with or arising out of this letter
agreement or any transaction contemplated hereby.

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this letter agreement, the other parties hereto
would not have an adequate remedy at law for money damages in the event that
this Leak-Out Agreement has not been performed in accordance with its terms, and
therefore agrees that such other parties shall be entitled to specific
enforcement of the terms hereof in addition to any other remedy to which it may
be entitled, at law or in equity.

If, and whenever on or after the date hereof, the Company enters into, amends,
terminates, waives or modifies a leak-out agreement (or any other agreement or
other document restricting in any manner the sale, directly or indirectly, by
any Other Holder or any of its Trading Affiliates of any securities of the
Company) with any Other Holder (or any of its Trading Affiliates), directly or
indirectly, of any Other Exchange Shares or Exchange Warrants (each such
agreement, an “Other Agreement”) in any manner, the result of which, is more
favorable terms and/or conditions and/or less trading restrictions (as the case
may be) on Other Exchange Shares or shares issuable under Exchange Warrants then
held by such Other Holder, then as set forth herein, then (i) the Company shall
provide notice thereof to the Holder immediately following the occurrence
thereof and (ii) the terms and conditions of this Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions and/or
less restrictions (as the case may be) set forth in such Other Agreement,
provided that upon written notice to the Company at any time the Holder may
elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this Agreement
shall apply to the Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Investor. The provisions of this paragraph shall apply
similarly and equally to each such Other Agreement. Holder acknowledges that the
Company is negotiating with one or more Other Holders to exchange Existing
Warrants for Exchange Warrants. Holder has reviewed the form of the Other
Agreement for such Holders and agrees that such Other Agreement does not contain
more favorable terms and/or conditions and/or less trading restrictions than
this Agreement and does not trigger any rights hereunder.

The obligations of Holder under this Agreement are several and not joint with
the obligations of any Other Holder under any other agreement, and Holder shall
not be responsible

 

3



--------------------------------------------------------------------------------

in any way for the performance of the obligations of any Other Holder under any
such other agreement. Nothing contained herein or in this Agreement, and no
action taken by Holder pursuant hereto, shall be deemed to constitute Holder and
Other Holders as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that Holder and the Other Holders are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and the Company acknowledges that
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any other Agreement. The Company and Holder confirms that Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. Holder shall be entitled
to independently protect and enforce its rights, including, without limitation,
the rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

[SIGNATURE PAGE TO LEAK-OUT]

 

4



--------------------------------------------------------------------------------

Agreed to and Acknowledged: TYME TECHNOLOGIES, INC. By:  

                                          

  Name:   Title: [HOLDER] By:  

                                          

  Name:   Title:

 

[Signature Page to Leak-Out Agreement]